24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert Don ARNOLD; Plaintiff-Appellant,Joseph Frank HOSNA;  Michael Saunders;  Richard Seefeldt;Earl Shobe;  Kelly Neal;  Donald Miller, Plaintiffs,v.Dick MOORE, Dept. of Corrections & Human Resources; MichaelGroose, Superintendent, JCCC, Defendants-Appellees.
No. 93-3757WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1994.Filed:  May 6, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert Don Arnold appeals the district court's denial of preliminary injunctive relief in this civil rights action.  Having reviewed the parties' briefs, we hold the district court did not abuse its discretion.  We affirm.  See 8th Cir.  R. 47B.